IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 96-20188
                        Conference Calendar



UNITED STATES OF AMERICA,
                                         Plaintiff-Appellee,


versus

LEONARD NEAL JACKSON,
                                         Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-94-CR-182-1
                       - - - - - - - - - -
                        February 24, 1997

Before SMITH, EMILIO M. GARZA, and PARKER, Circuit Judges.

PER CURIAM:*

     Leonard Neal Jackson appeals from his conviction by guilty

plea of bribery of a public official.   Jackson contends that the

district court erred by denying his motion to withdraw his guilty

plea.

     We have reviewed the record and the briefs of the parties

and we find that the district court did not abuse its discretion

by denying Jackson’s motion to withdraw his plea.      United States

v. Carr, 740 F.2d 339, 344 (5th Cir. 1984).   Accordingly, we

affirm Jackson’s conviction.


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
            No. 96-20188
                - 2 -

AFFIRMED.